DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Objections
Claims 2, 9, 16, and 23-28 are objected to because of the following informalities:  
(1) Regarding claim 2:
Lines 2-3 recites “send the request for positioning reference signal exchange at least one of to the second user equipment, to a network entity, or to a third user equipment.”; the examiner suggests changing to “send the request for positioning reference signal exchange to at least one of the second user equipment, a network entity, or a third user equipment.”
(2) Regarding claim 9:
Lines 3-4 recites “exchange at least one of to the second user equipment, to a network entity, or to a third user equipment.”; the examiner suggests changing to “exchange to at least one of the second user equipment, a network entity, or a third user equipment.”
(3) Regarding claim 16:
Lines 2-3 recites “signal exchange is transmitted at least one of to the second user equipment, to a network entity, or to a third user equipment.”; the examiner to at least one of the second user equipment, a network entity, or a third user equipment.”
(4) Regarding claim 23:
The examiner suggests changing line 1 to “The non-transitory processor-readable storage medium of claim 22, wherein the processor-readable”. 
Lines 4-5 recites “for positioning reference signal exchange at least one of to the second user equipment, to a network entity, or to a third user equipment.”; the examiner suggests changing to “for positioning reference signal exchange to at least one of the second user equipment, a network entity, or a third user equipment.”
(5) Regarding claim 24:
The examiner suggests changing line 1 to “The non-transitory processor-readable storage medium of claim 22, wherein the processor-readable”. 
(6) Regarding claim 25:
The examiner suggests changing line 1 to “The non-transitory processor-readable storage medium of claim 22, wherein the processor-readable”. 
(7) Regarding claim 26:
The examiner suggests changing line 1 to “The non-transitory processor-readable storage medium of claim 22, further comprising processor-readable”. 
(8) Regarding claim 27:
The examiner suggests changing line 1 to “The non-transitory processor-readable storage medium of claim 22, further comprising processor-readable”. 
(9) Regarding claim 28:
non-transitory processor-readable storage medium of claim 22, wherein the request for positioning”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 14-17, 19, 21-24, 26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gangakhedkar et al. (US 2019/0239181 A1).
(1) Regarding claim 1:
Gangakhedkar discloses a first user equipment configured for wireless signal exchange, the first user equipment comprising: 
a transceiver (transmitter 205 in figure 2, the transmitter is likely to be implemented as part of a transceiver unit that is capable of both transmitting and receiving wireless data, para. 0044);

a processor, communicatively coupled to the transceiver and the memory (some or all of the signaling techniques described herein will be coordinated wholly or partly by a processor acting under software control, para. 0048), and configured to: 
determine a null-zone presence of the first user equipment, the null-zone presence of the first user equipment being at least one of a current presence of the first user equipment in a null zone (not enough base stations in the vicinity of a device, para. 0004) or a future presence of the first user equipment in the null zone (location unit 207 in figure 2 is configured to determine when the target node requires positioning support. The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold, para. 0044; the examiner interprets when the location unit determines the target node requires positioning support as the claimed current presence of the first user equipment in a null zone); and 
transmit, via the transceiver in response to determining the null-zone presence of the first user equipment, a request for positioning reference signal exchange between the first user equipment and a second user equipment separate from the first user equipment (The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold.  The transmitter is configured to transmit a request for positioning support from the anchor nodes.  That request might be transmitted to a number of different destinations, depending on what kind of positioning support the target node wants, para. 0044; An example of a position reference signal that may be transmitted by anchor nodes 
(2) Regarding claim 8:
Gangakhedkar discloses a first user equipment (target UE 204 in figure 2) configured for wireless signal exchange, the first user equipment comprising: 
means for determining a null-zone presence of the first user equipment, the null- zone presence of the first user equipment being at least one of a current presence of the first user equipment in a null zone (not enough base stations in the vicinity of a device, para. 0004) or a future presence of the first user equipment in the null zone (location unit 207 in figure 2 is configured to determine when the target node requires positioning support. The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold, para. 0044; the examiner interprets when the location unit determines the target node requires positioning support as the claimed current presence of the first user equipment in a null zone); and 
means for transmitting, in response to determining the null-zone presence of the first user equipment, a request for positioning reference signal exchange between the first user equipment and a second user equipment separate from the first user equipment (The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold.  The transmitter is configured to transmit a request for positioning support from the anchor nodes.  That request might be transmitted to a number of different destinations, depending on what kind of positioning support the target node wants, para. 0044; An 
(3) Regarding claim 15:
Gangakhedkar discloses a method of initiating positioning reference signal exchange, the method comprising: 
determining, at a first user equipment, a null-zone presence of the first user equipment, the null-zone presence of the first user equipment being at least one of a current presence of the first user equipment in a null zone (not enough base stations in the vicinity of a device, para. 0004) or a future presence of the first user equipment in the null zone (location unit 207 in figure 2 is configured to determine when the target node requires positioning support. The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold, para. 0044; the examiner interprets when the location unit determines the target node requires positioning support as the claimed current presence of the first user equipment in a null zone); and 
transmitting, from the first user equipment and in response to determining the null-zone presence of the first user equipment, a request for positioning reference signal exchange between the first user equipment and a second user equipment separate from the first user equipment (The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold.  The transmitter is configured to transmit a request for positioning support from the anchor nodes.  That request might be transmitted to a 
(4) Regarding claim 22:
Gangakhedkar discloses a non-transitory, processor-readable storage medium comprising processor- readable instructions configured to cause a processor of a first user equipment, in order to initiate positioning reference signal exchange (In some embodiments, some or all of the signaling techniques described herein will be coordinated wholly or partly by a processor acting under software control. That software can be embodied in a non-transitory machine readable  storage medium having stored thereon processor executable instructions for implementing some or all of the signaling procedures described herein, para. 0048), to: 
determine a null-zone presence of the first user equipment, the null-zone presence of the first user equipment being at least one of a current presence of the first user equipment in a null zone (not enough base stations in the vicinity of a device, para. 0004) or a future presence of the first user equipment in the null zone (location unit 207 in figure 2 is configured to determine when the target node requires positioning support. The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold, para. 0044; the examiner interprets when the location unit determines the target node requires positioning support as the claimed current presence of the first user equipment in a null zone); and 

(5) Regarding claim 2, 9, 16, and 23:
Gangakhedkar further discloses wherein the processor is configured to send the request for positioning reference signal exchange at least one of to the second user equipment, to a network entity, or to a third user equipment (The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold.  The transmitter is configured to transmit a request for positioning support from the anchor nodes.  That request might be transmitted to a number of different destinations, depending on what kind of positioning support the target node wants, para. 0044, CP mode 0064-0067; An example of a position reference signal that may be transmitted by anchor nodes operating in accordance with the 3GPP TS 36.211 standard is described below, para. 0149; D2D PRS, para. 0151).

Gangakhedkar further discloses wherein the processor is configured to determine the null-zone presence of the first user equipment based on a change in positioning information (location information) of more than a threshold amount (The location unit is configured to determine when the target node requires positioning support. The trigger for this determination might be the location unit establishing that an estimated location for the target node is outside of an acceptable accuracy threshold, para. 0044; the examiner interprets the decrease of location information outside of an acceptable accuracy threshold as the claimed a change in positioning information of more than a threshold amount).
(7) Regarding claim 7, 14, 21, and 28:
Gangakhedkar further discloses the request for positioning reference signal exchange identifies the second user equipment (The transmitter will send a "CP confirmation" message. This message is used to trigger the transmission of a positioning reference signal by the selected anchor nodes. It is typically broadcast on the sidelink by the target node and identifies the selected anchor nodes, para. 0075).
(8) Regarding claims 5, 12, 19, and 26:
Gangakhedkar further discloses the processor is configured to transmit, in association with the request for positioning reference signal exchange, a capability of the first user equipment to at least one of measure sidelink positioning reference signals (This request is transmitted by transmitter 205 of target node 204. In some embodiments the request will be triggered by a location unit (207) in the target node determining that the node needs positioning support from the anchor nodes-e.g. CP mode" . The "CP mode" allows the target node to specify one of multiple different types of cooperative positioning support, depending on what the target node requires. include: Distributed CP: CP that involves just the target node and its surrounding anchor nodes, para. 0063-0065; "Position reference signal": a reference signal dedicated to device-to-device positioning. This signal is broadcast by anchor nodes (208) using specified resources on the sidelink, para. 0061; the examiner interpret the indication of the distributed CP mode as an indication of capability of measure sidelink positioning reference signals from the anchor node), transmit sidelink positioning reference signals, measure uplink positioning reference signals, or transmit downlink positioning reference signals.

Allowable Subject Matter
Claims 4, 6, 11, 13, 18, 20, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huang (US 9,852,155 B2) discloses a method and system for acquiring and distributing location-related information.
Liao et al. (US 2016/0337805 A1) discloses a user equipment, device to device user equipment, base station, backhaul device and assistant positioning method for device to device user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/24/2022